Citation Nr: 1733153	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-27 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the first metatarsal joint of the right foot, status post bunionectomy (also claimed as foot deformity and swelling of foot), to include on an extraschedular basis. 

2. Entitlement to an initial increased evaluation in excess of 10 percent for hypertension on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active duty service from November 1987 to November 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement (NOD) in October 2008.  The RO furnished a statement of the case (SOC) in June 2010.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in June 2010. 

The Veteran was provided with a video conference hearing before the undersigned Veterans Law Judge in June 2015.  A copy of the transcript has been associated with the claims file.

This case was previously before the Board in August 2015, at which time it was remanded for additional development.  In September 2016, the Board, inter alia, granted initial compensable ratings for the right foot disability and hypertension, assigning 10 percent ratings for each disability, effective from December 1, 2007.  To the extent that the Board therein declined to award an initial disability rating in excess of 10 percent for the right foot disability (under a schedular and an extraschedular basis and to include whether a collective impact issue was reasonably raised in the record pursuant to Johnson v. McDonald, 762, F.2d 1362 (Fed. Cir. 2014) and Yancy v. McDonald, 27 Vet.App. 484 (2016)), and denied entitlement to an extraschedular rating in excess of 10 percent for hypertension (to include consideration of whether a collective impact was reasonably raised in the record), the Veteran appealed those determinations the United States Court of Appeals for Veterans Claims (Court) to the extent that the Board.  The Court then remanded the issues to the Board pursuant to a May 2017 Court Order based on a Joint Motion For Partial Remand (JMR).

In its September 2016 decision, the Board also remanded the issues of entitlement to service connection for fibromyalgia, entitlement to service connection for a right shoulder disorder, and entitlement to a total disability rating based on individual unemployability (TDIU) for the purposes of receiving special monthly compensation (SMC) for further development of the record.  Those issues are currently still being developed at the Agency of Original Jurisdiction and, if not granted in full, will later be the subject of a separate Board decision.

Upon review, the Board also observes that the Veteran has reasonably raised the issue of entitlement to service connection for a disorder manifested by dizziness and nosebleeds as secondary to the service-connected hypertension.  As such, this issue is referred to the RO for appropriate consideration and handling in the first instance.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the May 2017 JMPR and Court Order, the Board finds that additional development is necessary prior to appellate review of the appeal for entitlement to an initial evaluation in excess of 10 percent for DJD of the first metatarsal joint of the right foot, status post bunionectomy, to include on an extraschedular basis, and entitlement to an initial increased evaluation in excess of 10 percent for hypertension on an extraschedular basis.

With respect to the claim for a higher schedular rating for right foot DJD, status post bunionectomy, the Veteran essentially asserts that her right foot disability is more severe than what is represented by the currently assigned initial 10 percent rating under Diagnostic Code 5282-5010.  

The May 2017 JMPR found that in denying a higher schedular rating for the right foot disability, the Board failed to reconcile conflicting medical evidence as to whether the Veteran also had related pes planus of the right foot - i.e., a finding that could afford her a higher rating under an alternate diagnositic code.  In this regard, a March 2008 VA Foot examination documented right foot pes planus, while the most recent VA Foot examination in April 2012 found no evidence of pes planus.  

The JMPR further noted that the Veteran had undergone 9 foot surgeries with numerous post-surgical complaints and findings, to include painful ambulation, DJD, and other bone abnormality.  Recent VA treatment records reflect that the Veteran has undergone 10 foot surgeries, to date.  

In light of the aforementioned medical inconsistencies, as well the evidence of worsening symptomatology since the April 2012 examination, the Board finds that a contemporaneous VA foot examination would be beneficial in assessing the severity of the Veteran's right foot disability, to include addressing the question of whether she has a related pes planus disability.  Accordingly, she should be afforded a new foot examination on remand. 

With respect to extraschedular ratings for the right foot disability and hypertension, the JMPR noted that the evidence of record consisted of statements from the Veteran's private podiatrists, which reflected findings of significant swelling, limited ambulation, postoperative pain, and a poor prognosis of ever having total resolution of foot pain, as well as the Veteran's own assertions that her foot problems included impairment with ambulation exacerbated by her other service-connected joint disabilities (such as the hip and spine).  In regard to hypertension, the JMPR highlighted findings from the April 2012 VA examination, which noted a hypertension diagnosis with complaints of nose bleeds, dizziness, and headaches.  Notably, the Veteran is currently service-connected for migraine headaches.

In consideration of the above evidence, the JMPR essentially found that the Board failed to adequately explain the reasons and bases for its decision to decline referral for extraschedular consideration; in that the Board's discussion lacked adequate consideration of whether the Veteran's right foot and hypertension complaints were contemplated in the applicable schedular criteria and/or whether a combined-impacts issue had been reasonably raised in light of the fact that she is also service-connected for migraine headaches, spine disabilities, and a hip disability.  See Johnson v. McDonald, 762 F.3d at 1365; Yancy v. McDonald, 27 Vet.App. 484, 495 (2016); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In light of the above, and to afford the Veteran every consideration following the additional development (by way of further VA examination) that is directed by remand, the matter of whether the requirements of 38 C.F.R. § 3.321(b)(1) have been invoked with respect to the right foot disability and hypertension should also be considered and addressed in the first instance by the AOJ.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain relevant updated VA and private medical records of treatment and associate them with the claims file.

2. After completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her service-connected DJD of the first metatarsal joint of the right foot, status post bunionectomy.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests, such as x-rays, should be accomplished.

The examiner should describe the nature and severity of all manifestations of the Veteran's DJD of the first metatarsal joint of the right foot, status post bunionectomy, to include any limitation of motion.  

The examiner should indicate whether such disability results in neurologic impairment and, if so, the nerve affected and the severity of such impairment.  

The examiner should indicated whether such disability results in moderate, moderately severe, or severe malunion or nonunion of the tarsal or metatarsal bones. 

The examiner should indicate whether the Veteran has any associated pes planus of the right foot, and if so, whether the symptoms are relieved by built-up shoe or arch support; whether there is any objective evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet; or whether there is any objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation that was not improved by orthopedic shoes or appliances.  

* If pes planus is not diagnosed, the examiner must reconcile the previous findings of pes planus noted on VA examination in March 2008.  

The examiner should also comment on whether the Veteran's right foot disability could be characterized as moderate, moderately severe or severe.  

The examiner should also discuss the Veteran's functional impairments due to her right foot disability.  

If there are any other diagnoses pertaining to the right foot, the examiner should specifically indicate whether such are related to the Veteran's connected DJD of the first metatarsal joint of the right foot, status post bunionectomy.  The examiner should indicate whether each such disability is slight, moderate, moderately severe, or severe. 

A rationale should be provided for any opinion offered.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should re-adjudicate the claims for: (i) an initial evaluation in excess of 10 percent for DJD of the first metatarsal joint of the right foot, status post bunionectomy, to include consideration of whether the requirements for referral to the Director of Compensation and Pension have been invoked under 38 C.F.R. § 3.321(b)(1); and (ii) an initial increased evaluation in excess of 10 percent for hypertension based on consideration of whether the requirements for referral to the Director of Compensation and Pension have been invoked under 38 C.F.R. § 3.321(b)(1).

4. If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


